DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 20 defines computer-readable storage medium having program instructions embodied, however, Applicant’s specification does not define or exemplify the claimed media as only encompassing statutory media (in specification, paragraph [0016][0017]). Based upon the consideration of all the relevant factors with respect to the claim as a whole, claim 3 recites “a computer program product” that may encompass non-statutory subject matter. The examiner suggests substituting the “A computer program product" with "A non-transitory computer program product” to comply with eligibility.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (US Pub. 20200135187, hereinafter Chao, filed on 2018-04-16) in view of Stoimenov et al. (US Pub. 20200349924, filed on 2019-07-25, hereinafter Stoimenov).
Regarding claim 1, Chao discloses an apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
select a language model for a potential wake word based on a determined language for the potential wake word, the potential wake word intended to activate a device (Fig. 2 and [0048] receiving the invocation phrase using an acoustic model to a speech recognition model to employ for processing spoken utterances from the user); 
compare a phonetic signature of the potential wake word with phonetic signatures of model words in the language model to determine a likelihood of occurrence of one or more of the model words based on the potential wake word (Fig. 2 and [0013][0014][0016][0026][0042][0048]-[0050] “phoneme data can be generated from each of the models, and percentage similarities for the languages can be provided”; “each language for a user can be associated with one or more scores or 
provide [an indication of a strength] of the potential wake word based on the likelihood of occurrence of one or more of the model words (Fig. 2 and [0049]-[0052] the automated assistant can provide responsive content in language which was received by the user and has activated the speech recognition model).  
Chao does not explicitly teach, however Stoimenov does explicitly teach the bracketed limitation:
provide [an indication of a strength] of the potential wake word based on the likelihood of occurrence of one or more of the model words ([0043] “provide an indication of the custom wake word score generated by the custom wake word assistance engine”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method and system of Automatically determining language for speech recognition of spoken utterance as taught by Chao with the method and system of Wake word selection as taught by Stoimenov to assist a user of a personal assistant or product developer in choosing a custom wake word by communicating with personal digital assistants using a conversational interface (Stoimenov, [0002]-[0004]).
Regarding claim 2, Chao in view of Stoimenov discloses the apparatus of claim 1, and Chao further discloses:
wherein the code is further executable by the processor to receive the potential wake word while the device is in a setup mode ([0047] “when the user 130 is interacting with the automated assistant 126, before an interaction characteristic has been detected, the spoken utterances from the user 130 can be processed according to first speech recognition model associated with a first language”).
Regarding claim 3, Chao in view of Stoimenov discloses the apparatus of claim 2, and Chao further discloses:
wherein the potential wake word comprises a spoken word or phrase from a user that is received via a microphone ([0038][0053] providing a user interface input device, such as a microphone).
Regarding claim 4, Chao in view of Stoimenov discloses the apparatus of claim 1, and Chao further discloses:
wherein the code is further executable by the processor to determine the language for the potential wake word based on a language analysis of the potential wake word ([0048] “The invocation phrase can be, “Assistant,” and the assistant device 206 can process audio data generated in response to receiving the invocation phrase using an acoustic model to identify features of the audio data”).
Regarding claim 5, Chao in view of Stoimenov discloses the apparatus of claim 4, and Chao further discloses:
wherein the code is further executable by the processor to select a general language model as the language model in response to the language of the potential 
Regarding claim 6, Chao in view of Stoimenov discloses the apparatus of claim1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the strength of the potential wake word comprises a quantitative value determined based on a frequency of occurrence of one or more of the model words that are phonetically similar to the potential wake word, the quantitative value comprising one or more of a score, a rank, and a percentage (Stoimenov, [0051] rejecting the custom wake word as the wake word in response to determining the number of phonemes of variable duration is greater than a threshold number).
Regarding claim 7, Chao in view of Stoimenov discloses the apparatus of claim1.
wherein the provided indication comprises an audio indication of the strength of the potential wake word, the audio indication comprising one of an audio message and a number of beeps ([0055] “the spoken utterance from the user at operation 302 can be a simple invocation phrase such as, “Assistant” and the prompt can be a predetermined response issued by the automated assistant such as, “What can I help you with?” “).
Regarding claim 8, Chao in view of Stoimenov discloses the apparatus of claim1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the provided indication comprises a visual indication of the strength of the potential wake word, the visual indication comprising one or more of presenting a text message and/or an image on a display and/or presenting a light pattern and/or a light color using one or more lights on the device (Stoimenov, [0043] “provide an indication of the custom wake word score generated…The indication can include a gray 
Regarding claim 9, Chao in view of Stoimenov discloses the apparatus of claim1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to set the potential wake word as an active wake word for the device in response to the strength of the potential wake word satisfying a threshold strength (Stoimenov, Fig. 5, steps 506 and 508, [0046] “determining whether the provided custom wake word will cause more than a threshold rate of false detections based on the characteristics, at operation 506; and allowing … the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Regarding claim 10, Chao in view of Stoimenov discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to prevent the potential wake word from being used as an active wake word for the device in response to a strength of the potential wake word not satisfying a threshold strength (Stoimenov, Fig. 5, steps 506 and 508, [0046][0047] “determining whether the provided custom wake word will cause more than a threshold rate of false detections based on the characteristics, at operation 506; and …prohibiting the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Regarding claim 11, Chao in view of Stoimenov discloses the apparatus of claim 10.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to allow the potential wake word to be used as an active wake word for the device in response to receiving input from a user to override prevention of the use of the potential wake word (Stoimenov, [0037] “a top N number of most commonly used words can be prohibited from use as a wake word”)
Regarding claim 12, Chao in view of Stoimenov discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
wherein the code is further executable by the processor to determine and provide one or more suggestions for different potential wake words based on the potential wake word and one or more of the model words that are likely to occur based on the potential wake word (Stoimenov, [0004][0058] “rejecting the custom wake word as the wake word (e.g., refraining from setting the wake word equal to the custom wake word, prompting the user for a different custom wake word, indicating that the custom wake word is not a good choice for a wake word, a combination thereof, or the like)”).
Regarding claim 13, Chao in view of Stoimenov discloses the apparatus of claim 1.
Chao does not explicitly teach, however Stoimenov does explicitly teach:

Regarding claim 14, Claim 14 is the corresponding method claim to system claim 1. Therefore, claim 14 is rejected using the same rationale as applied to claim 1 above.
Regarding claim 15, Chao in view of Stoimenov discloses the method of claim 14, and Chao further discloses:
receiving the potential wake word while the device is in a setup mode, the potential wake word comprising a spoken word or phrase from a user that is received via a microphone ([0047] “when the user 130 is interacting with the automated assistant 126, before an interaction characteristic has been detected, the spoken utterances from the user 130 can be processed according to first speech recognition model associated with a first language”; [0038][0053] providing a user interface input device, such as a microphone).
Regarding claim 16, Chao in view of Stoimenov discloses the method of claim 14, and Chao further discloses:
determining the language for the potential wake word based on a language analysis of the potential wake word, and in response to the language of the potential wake word not being determinable, selecting a general language model as the language model ([0048] “The invocation phrase can be, “Assistant,” and the assistant device 206 can process audio data generated in response to receiving the invocation phrase using an acoustic model to identify features of the audio data”; [0015][0046] 
Regarding claim 18, Chao in view of Stoimenov discloses the method of claim 14.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
setting the potential wake word as an active wake word for the device in response to the strength of the potential wake word satisfying a threshold strength (Stoimenov, Fig. 5, steps 506 and 508, [0046] “determining whether the provided custom wake word will cause more than a threshold rate of false detections based on the characteristics, at operation 506; and allowing … the use of the custom wake word as a wake word based on the determination whether the provided word will cause more than threshold rate of false detections”).
Regarding claim 19, Chao in view of Stoimenov discloses the method of claim 14.
Chao does not explicitly teach, however Stoimenov does explicitly teach:
determining and providing one or more suggestions for different potential wake words based on the potential wake word and one or more of the model words that are likely to occur based on the potential wake word (Stoimenov, [0004][0058] “rejecting the custom wake word as the wake word (e.g., refraining from setting the wake word equal to the custom wake word, prompting the user for a different custom wake word, indicating that the custom wake word is not a good choice for a wake word, a combination thereof, or the like)”).
Regarding claim 20, Claim 20 is the corresponding medium claim to system claim 1. Therefore, claim 14 is rejected using the same rationale as applied to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659